DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant claims priority of the National Stage Application PCT/US2016/069167 filed on December 29, 2016.  However, Applicant has not provided a certified copy of the priority document.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: Applicant claims a method as recited in claim 1.
	The closest prior art, Kotov et al., WO2015/127115, teaches ion-conducting membranes based on aramid nanofibers (ANF’s) prepared by layer-by-layer assembly, sol-gel processing, evaporation wherein porosity is controlled through the choice of additives.  Kotov also teaches that the solvent used to prepare the nanofibers is dimethyl sulfoxide (DMSO) with potassium hydroxide (KOH) and small amounts of water wherein the diameter of the nanofibers can be controlled.  Additionally, Kotov discloses that and ANF/polymer hydrogel composite.  Kotov teaches dendrite suppression of the ANF’s [0062].  Kotov teaches away from the claimed dendritic [branched] ANF’s.
	Applicant also claims a composite material as recited in claim 7.
	The closest prior art, Nakanishi, U.S. Patent Number 5,573,579, teaches tentacle-like branched organic fibers including aramid fiber having a diameter that is 1/5 the times of the 

	In summary, claims 1-7 and 9 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786